DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations presented in the independent claim, with specific regard to a mirror surface light source that emits light towards the mirror surface of the vehicle interior checking mirror; a see-through display plate capable of displaying a symbol indicating predetermined information provided between the mirror surface light source and the mirror surface so as to face a partial region of the mirror surface, and wherein the see-through display plate allows light from the mirror surface light source to transmit therethrough to display the symbol on the partial region of the mirror surface.

The closest prior art of reference, Tiesler et al. (U.S. Publication No. 2008/0252090), discloses an overhead console comprising a housing attached to a ceiling of a vehicle, illumination light sources mounted in the console housing and a vehicle interior checking mirror visually recognizable by a passenger. However, Tiesler does not expressly disclose a mirror surface light source, a see-through display plate, or the specific configuration of components that allow light from the mirror surface light source to transmit therethrough to display the symbol on the partial region of the mirror surface.

The next closest prior art of reference, Tokutomi et al. (U.S. Publication No. 2005/0134073), discloses an overhead console assembly positioned at a front of an interior roof within a vehicle, and having a rear-facing mirror that reflects view of the rear seats of the vehicle. Tokutomi also discloses an illumination board with illumination lights mounted on the console housing. However, Tiesler does not expressly disclose a mirror surface light source, a see-through display plate, or the specific configuration of components that allow light from the mirror surface light source to transmit therethrough to display the symbol on the partial region of the mirror surface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Hutzel et al. – U.S. Publication No. 2003/0117728

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488